IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HG5873 INMATE,                                : No. 86 MM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
JOHN WETZEL AND LUZERNE COUNTY                :
COURTS,                                       :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Writ of Mandamus” is DENIED.